Citation Nr: 1509559	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  12-20 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress disorder (PTSD) from November 22, 2010 to December 13, 2013.
 
2.  Entitlement to an evaluation in excess of 50 percent for PTSD from December 14, 2013.
 
 
REPRESENTATION
 
Appellant represented by:  Colorado Division of Veterans Affairs
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 

ATTORNEY FOR THE BOARD
 
Siobhan Brogdon, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from April 1967 to February 1969.
 
This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an April 2011 rating decision of the VA Regional Office in Denver, Colorado that granted entitlement to service connection for PTSD, effective November 22, 2010, and assigned a 10 percent evaluation.  The Veteran appeals for a higher initial rating.
 
The Veteran was afforded a videoconference hearing at the RO in December 2013 before the undersigned sitting at Washington, DC.  The transcript is of record.
 
During the hearing, the issue of entitlement to service connection for residuals of cerebrovascular accident (claimed as a stroke), to include as secondary to coronary artery disease, was raised.  This matter is not developed or certified for appellate review, but it is referred to the RO for appropriate consideration.
 
Following review of the record, the issue of what evaluation is warranted for PTSD since December 14, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
PTSD was manifested by occupational and social impairment with reduced reliability and productivity from November 22, 2010 to December 13, 2013.
 
 
CONCLUSION OF LAW
 
The criteria for a disability rating of 50 percent for PTSD were met from November 22, 2010 to December 13, 2013. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2014).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
The Veteran asserts and has provided testimony to the effect that the symptoms associated with his PTSD are more severely disabling than reflected by the currently assigned 10 percent disability evaluation and warrant a higher rating.
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed.Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to the claim for a higher rating for PTSD would serve no useful purpose.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to evaluate the claim of what evaluation is warranted for PTSD since November 22, 2010.  All available evidence has been secured and the appellant has been afforded VA examinations.  The evidence taken as a whole is adequate to render a determination as to the issue on appeal for the specified time frame.  There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c) . As such, the claim is ready to be considered on the merits.
 
Laws and Regulations 
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 (2014).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2014). 
 
Posttraumatic stress disorder is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 and is subject to the criteria of the General Rating Formula for Mental Disorders that provide for the following: 
 
A 10 percent evaluation for PTSD is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.
 
A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.
 
In assessing the degree of psychiatric disability, the Global Assessment of Functioning score is for application and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A global assessment of functioning score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 
 
A global assessment of functioning score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A global assessment of functioning score of 71 to 80 indicates that if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet.App. 240, 242-244 (1995). 
 
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).
 
Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 
 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2014). 
 
Factual Background and Legal Analysis
 
The reports of VA examinations conducted in March 2011 and January 2012 reflect that the Veteran had a long history of chronic anxiety that disrupted sleep and left him feeling irritable and hypervigilant.  He reported losing his marriage due to a prior history of alcohol abuse, but noted that he drank heavily after returning from Vietnam.  The appellant also described a depressed mood, a disturbance in motivation and mood, an exaggerated startle response, a markedly diminished interest in significant activities, a lack of energy, nightmares, decreased social contact and isolative behaviors.  

Mental status examination revealed that the appellant displayed significant symptoms of PTSD that included recurrent recollections, recurrent distressing dreams, nightmares, intense psychological distress from exposure to certain cues, and avoidant behaviors for thoughts, feelings, conversation, activities, people, and places.  There was markedly diminished interest in activities, as well as detachment or estrangement from others and restricted affect.  It was noted that a depressive disorder was attributable to PTSD and that his symptoms caused clinically significant distress and impairment in social, occupational or other important areas.  The Veteran did not show any significant cognitive deficits on mental status examination and indicated that psychotropic medication had helped his symptoms over time, especially with respect to fleeting suicidal ideations.  The appellant denied having thoughts of harming others.  The VA examiners noted that the Veteran was retired.  Significantly, the examiners determined overall that PTSD symptoms were no more than transient or mild, and did not significantly affect employment.  Global assessment of functioning scores between 65 and 75 were provided following the examinations.  
 
The Board observes, however, that the prior assessments must be considered in light of the entire record, including the findings in VA Vet Center reports dated between November 2010 and December 13, 2013.  The Vet Center records show that the Veteran attended weekly psychotherapy to deal with symptoms delineated above that also included problematic interpersonal relationships.  Throughout the period since the effective date of service connection on November 22, 2010, Vet Center records indicate that the appellant has been deeply affected by symptoms associated with PTSD, to include leading to a third divorce.  Therapy session reports reflect continuing follow-up for psychiatric symptoms for which he was prescribed additional medication for complaints of continuing chronic sleep impairment, anxiety, depression, distressful and intrusive memories of combat, frequent nightmares, social isolation, hypervigilance, survivor's guilt, anger, agitation and irritability.  The Vet Center records that the appellant has continued to display avoidant and isolation behaviors.  

In May 2011, a Vet Center therapist wrote that the appellant had severe PTSD that had been continual and progressive since his discharge from the military which had resulted in ongoing conflict in his employment when he was working, as and familial discord.  The appellant presented testimony on personal hearing on appeal to the effect that his PTSD symptoms, included intense anger , avoidance of people, and a need for increased medication.  In June 2013, the appellant reported fleeting suicidal thoughts, but admitted that he did not want to die.
 
In view of the above, the Board finds that despite assessments and global assessment of functioning scores on VA examinations that suggest no more than mild and/or transient social and industrial functioning, a more substantial degree of psychiatric impairment is demonstrated when the record is reviewed in its entirety.  Hence, the Board resolves reasonable doubt in favor of the Veteran by finding that the overall symptomatology associated with PTSD was manifested by occupational and social impairment with reduced reliability between November 22, 2010 and December 13, 2013 and that they warrant a 50 percent disability evaluation.  

The records during this term do not, however, show such symptoms as obsessional rituals which interfere with routine activities, illogical speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  There is no evidence that the appellant's posttraumatic stress disorder is manifested by such symptoms as unprovoked irritability with periods of violence, spatial disorientation, a neglect of personal appearance and hygiene, or an inability to establish and maintain effective relationships.  As such, the Board finds that the preponderance of the evidence is against assigning a rating higher than 50 percent for the period between November 22, 2010 and December 13, 2013.

The Board considered whether a higher rating for posttraumatic stress disorder was warranted at any time on an extra scheduler basis prior to December 13, 2013.  The record, however, does not present any "exceptional or unusual disability picture or demonstrate such a degree of disability so as to render impractical the application of the regular rating schedule standards other than that contemplated for this disability.  Thun v. Peake, 22 Vet.App, 111 (2008).  Indeed, the pathology shown by the Veteran during this term due to his posttraumatic stress disorder is fully contemplated in the rating assigned.  Hence, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995). 
 
 
ORDER
 
Entitlement to a 50 percent rating for posttraumatic stress disorder is granted from November 22, 2010 to December 13, 2013, subject to controlling regulations governing the payment of monetary awards.
 
 
REMAND
 
The Board finds that further development is warranted prior to disposition of the remaining issue on appeal.
 
The Board observes that the appellant appears to receive continuing treatment for PTSD through the Denver Vet Center.  He also receives psychiatric evaluation and medication management at the Denver VA Medical Center.  The most recent records from either of those providers date through December 13, 2013.  As there is the potential existence of additional pertinent VA medical records they must be retrieved and associated with the other evidence on file.  See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, VA Vet Center and VA outpatient treatment records dating from December 14, 2013 to the present should be requested and associated with the claims folder.
 
Additionally, the Veteran last had a VA examination for compensation and pension purposes for posttraumatic stress disorder in March 2012, i.e., almost three years ago as of this writing.  The United States Court of Appeals for Veterans Claims has held that when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. 38 C.F.R. § 3.326 (2014); Proscelle v. Derwinski, 2 Vet.App. 629 632 (1992).  Given the Veteran's testimony and his representative's arguments at a December 2013 hearing that the appellant's symptoms had worsened and warranted a higher disability rating, and the fact that he has not been examined by VA since 2012, a new examination is in order. 
 
Accordingly, the case is REMANDED for the following actions:
 
1.  Request VA Vet Center and VA outpatient treatment records dating from December 14, 2013 to the present and associate them with the claims folder.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, schedule the Veteran for an examination by a VA psychiatrist or psychologist to determine the nature and extent of any disability caused by posttraumatic stress disorder.  The claims folder, to include access to VBMS and Virtual VA data bases, must be made available to the examiner.  All necessary tests and studies, to include psychological testing, should be performed to assess the symptomatology attributable to PTSD.  The examination report must contain a detailed account of all clinical manifestations of PTSD.  The examiner must address whether the Veteran's posttraumatic stress disorder, standing alone, prevents the appellant from working.  A global assessment of functioning score should be provided with an explanation of the score's meaning within the context of the applicable rating criteria.
 
3.  The RO must ensure that the clinical examination and report requested above comply with this remand.  If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned for correction.  The RO must consider the holding in Bradley v. Peake, 22 Vet. App. 280 (2008) (The grant of a 100 percent rating does not always render moot a potential claim for a total disability rating based on individual unemployability.) 
 
4.  After taking any further development deemed appropriate, re-adjudicate the remaining issue on appeal.  If the benefit sought is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


